USCA11 Case: 19-14943     Date Filed: 04/06/2021     Page: 1 of 17



                                                                         [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-14943
                          ________________________

         D.C. Docket Nos. 0:19-cv-62070-WPD; 0:07-cr-60238-WPD-3



WADE PARKER,

                                                   Petitioner - Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                   Respondent - Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                         _______________________

                                 (April 6, 2021)

Before LAGOA, HULL, and MARCUS, Circuit Judges.

MARCUS, Circuit Judge:

      An ATF reverse sting operation caught Wade Parker in the midst of an effort

to commit armed robbery of a house he believed held the cocaine stash of a
         USCA11 Case: 19-14943        Date Filed: 04/06/2021    Page: 2 of 17



Colombian cartel. A jury convicted Parker, among other things, of both conspiring

to use and using a firearm during a crime of violence or drug trafficking offense in

violation of 18 U.S.C. § 924(o) and § 924(c). In Parker’s first visit to our Court,

we affirmed his convictions and the ensuing sentence. United States v. Parker, 376

F. App’x 1, 3 (11th Cir. 2010). Now, Parker appeals the district court’s rejection

of his § 2255 collateral attack on these convictions.

      Parker claims that under United States v. Davis, 139 S. Ct. 2319 (2019), the

only crime-of-violence offense that the jury could have relied on to predicate the

challenged convictions -- conspiracy to commit Hobbs Act robbery -- is not

actually a crime of violence. He’s right about that, but his § 2255 motion still fails.

In addition to the Hobbs Act conspiracy, the district court instructed the jury that it

could predicate the challenged § 924(c) and (o) convictions on two drug trafficking

offenses, attempt and conspiracy to possess cocaine with intent to distribute.

Given the facts and circumstances presented at trial, the jury could not have relied

on the invalid Hobbs Act conspiracy predicate without also relying on the drug

trafficking offenses, each of which remain valid predicates. Under Granda v.

United States, --- F.3d ----, No. 17-15194, 2021 WL 923282, at *9 (11th Cir. Mar.

11, 2021), this defeats Parker’s claims. We affirm.




                                           2
         USCA11 Case: 19-14943       Date Filed: 04/06/2021   Page: 3 of 17



                                         I.

                                        A.
      These are the essential facts surrounding this case. In the summer of 2007,

an ATF confidential informant (“CI”) told Ishwade Subran that he knew someone

who was looking for help robbing some 15 kilograms of cocaine from a local stash

house. Subran and his associate Patrick Aiken met with the CI and an undercover

ATF agent (“UC”) at a Sunrise, Florida restaurant to discuss the robbery. The UC

introduced himself as a disgruntled employee of a Colombian drug cartel and

asked if Subran and Aiken would rob his bosses’ stash house, which would be

protected by one or two armed guards. The undercover agent explained that he

was a courier who transported kilogram quantities of cocaine for the cartel, and

that he had seen at least 15 kilograms of cocaine in its stash houses. Subran and

Aiken agreed, and indicated they would have no problem dealing with the armed

guards. Parker, 376 F. App’x at 6.

      A few days later, the crew met again for further planning. This time, Subran

and Aiken brought along appellant Wade Parker, who, they said, had traveled from

New York to Miami for this meeting. Aiken explained that he and Parker had

conducted robberies in New York and Miami. The UC went over the plan

(including the likely need to account for an armed guard) with Subran, Aiken, and

Parker, who indicated they were ready to proceed with the robbery. Subran


                                         3
         USCA11 Case: 19-14943       Date Filed: 04/06/2021   Page: 4 of 17



suggested entering the stash house as the UC visited it to retrieve cocaine he was

supposed to deliver to cartel customers. At a third meeting, the UC told the same

group that the robbery would not be easy, but Subran and Aiken insisted that it

would. Id.

      On September 18, the UC called Subran to tell him that the cocaine

shipment would arrive the next day. The UC told the crew to meet the CI, who

would then lead them to meet with him in order to learn the location of the stash

house. The UC had explained that the cartel used different stash houses for each

delivery, so he would not learn the location in advance. The CI led the crew to a

gas station, where they met the UC. Aiken drove a silver Infiniti, with Parker

riding shotgun and Subran in the backseat. A new member of the crew, Anthony

Foster, joined them in a black Honda. The UC then led the group to his

“undercover business,” where he reviewed the plan to rob 15 kilograms of cocaine.

Id. at 7. Parker assured the UC that the newcomer Foster knew “everything,” and

that Foster would execute the robbery with Parker and Aiken (Subran would serve

as the getaway driver). Parker further detailed the plan, pointing at Foster “and

stat[ing] that both he and Foster would enter the house.” Id. at 8. As the crew

waited for the cartel to phone in the stash house location, police moved in and

arrested Subran, Aiken, Parker, and Foster. Id. at 7.




                                          4
         USCA11 Case: 19-14943       Date Filed: 04/06/2021   Page: 5 of 17



      After being given Miranda warnings, Parker admitted to a federal agent that

he had met with the UC in order to rob 15 kilograms of cocaine. Id. at 8. Another

agent found a loaded Walther PPK/S .380 caliber pistol between the driver’s seat

and the center console in the Infiniti Parker had arrived in. The car also contained

a rope, duct tape, black gloves, and Foster’s Jamaican passport. Foster carried a

loaded Smith & Wesson 9mm model 915 pistol in his waistband. Parker, 376 F.

App’x at 9.


                                         B.
      A grand jury sitting in the Southern District of Florida returned a

superseding indictment charging Parker with:

   • Count 1: Conspiracy to commit Hobbs Act robbery, in violation of 18
     U.S.C. § 1951(a);
   • Count 2: Conspiracy to possess with intent to distribute at least five
     kilograms of cocaine, in violation of 21 U.S.C. § 846;
   • Count 3: Attempt to possess with intent to distribute at least five kilograms
     or more of cocaine, in violation of 21 U.S.C. § 841(b)(1)(A);
   • Count 4: conspiracy to use and carry a firearm during and in relation to a
     crime of violence as set forth in Count 1 and a drug trafficking offense as set
     forth in Counts 2 and 3, in violation of 18 U.S.C. § 924(o);
   • Count 5: Using and carrying a firearm during and in relation to a crime of
     violence as set forth in Count 1 and a drug trafficking offense as set forth in
     Counts 2 and 3, in violation of 18 U.S.C. § 924(c)(1) and 18 U.S.C. § 2;




                                          5
           USCA11 Case: 19-14943           Date Filed: 04/06/2021        Page: 6 of 17



    • Count 6: Possessing a firearm as a convicted felon, in violation of 18 U.S.C.
      §§ 922(g) and 924(e)1;
    • Count 7: Possessing a firearm as an alien unlawfully inside the United
      States, in violation of 18 U.S.C. § 922(g)(5) 2; and
    • Count 8: Unlawfully entering the United States after having previously been
      removed from the United States, in violation of 8 U.S.C. § 1326(a).

Parker, 376 F. App’x at 3. The indictment also charged Aiken, Subran, and Foster

in Counts 1–6 (but not in Counts 7 and 8). Aiken pleaded guilty, but the rest of the

defendants proceeded to trial. Parker, 376 F. App’x at 5. The jury heard testimony

from the UC and other agents recounting the facts as we have described them. Id.

at 6–8.

       Regarding Count 4 -- the § 924(o) count -- the district court instructed the

jury that it had to find beyond a reasonable doubt that the defendants conspired “to

commit the crime of violence charged in Count 1” or “to commit the drug

trafficking offense charged in either Counts 2 or 3,” and that they knowingly

carried or possessed a firearm while doing so.3 As for Count 5 -- the § 924(c)


1
 Parker had previously been convicted of attempted second degree assault, criminal possession
of a weapon, and attempted criminal possession of a weapon in New York.
2
 Parker, a Jamaican immigrant to the United States, was deported in 2000 after serving his
sentence in New York for criminal possession of a weapon. At some point he returned.
3
 In relevant part, § 924(o) provides that “[a] person who conspires to commit an offense under
subsection (c) shall be imprisoned for not more than 20 years, fined under this title, or both.” 18
U.S.C. § 924(o). In turn, § 924(c) provides:
       Except to the extent that a greater minimum sentence is otherwise provided by this
       subsection or by any other provision of law, any person who, during and in relation
       to any crime of violence or drug trafficking crime . . . for which the person may be
       prosecuted in a court of the United States, uses or carries a firearm, or who, in
                                                 6
           USCA11 Case: 19-14943             Date Filed: 04/06/2021        Page: 7 of 17



count -- the judge instructed the jury that it had to find beyond a reasonable doubt

that the defendants “committed the crime of violence charged in Count 1 of the

Indictment or that the [defendants] committed the drug trafficking offense charged

in either Counts 2 or 3 of the indictment” and possessed or carried a firearm during

the crime. The court further instructed:

       The indictment charges that each Defendant knowingly carried a
       firearm during and in relation to a crime of violence and a drug
       trafficking offense and possessed a firearm in furtherance of a crime
       of violence and a drug trafficking offense. It is charged, in other
       words, that the defendant violated the law as charged in Count 5 in
       different ways. It is not necessary, however, for the Government to
       prove that the defendant violated the law in all of those ways. It is
       sufficient if the Government proves, beyond a reasonable doubt, that
       the Defendants knowingly violated the law in some way; but, in that
       event, you must unanimously agree upon the way in which the
       Defendants committed the violation.
The district court did not include this unanimity instruction with its Count 4

instructions.



       furtherance of any such crime, possesses a firearm, shall, in addition to the
       punishment provided for such crime of violence or drug trafficking crime--
                (i) be sentenced to a term of imprisonment of not less than 5 years . . . .
Id. § 924(c)(1)(A). The statute defines “drug trafficking crime” (in relevant part) as “any felony
punishable under the Controlled Substances Act (21 U.S.C. 801 et seq.).” Id. § 924(c)(2).
“‘[C]rime of violence’ means an offense that is a felony and:
       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another, or
       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the
       offense.
Id. § 924(c)(3). We often refer to subsection (A) as the “elements clause” and to subsection (B)
as the “residual clause.”
                                                  7
         USCA11 Case: 19-14943       Date Filed: 04/06/2021   Page: 8 of 17



      The jury returned a general verdict finding Parker guilty on all counts. The

district court sentenced Parker to a total prison term of 264 months: 204-month

terms served concurrently for each of Counts 1–4 and 8; 120-month terms served

concurrently for each of Counts 6 and 7; and a 60-month term for Count 5 served

consecutively. The court also imposed a $100 special assessment for each count.

      Parker appealed, but this Court affirmed his convictions and sentence.

Parker, 376 F. App’x at 3. Notably, Parker did not argue that his Count 4 or Count

5 convictions were based on invalid predicates. Later, based on intervening

amendments to the Sentencing Guidelines, the district court granted Parker’s

motion to reduce his sentence to a 164-month term and a consecutive 60-month

term for a total of 224 months of imprisonment.

      Parker filed an initial § 2255 motion raising issues not relevant here, which

the district court denied. He unsuccessfully sought leave to file successive

petitions four times. In re: Wade Parker, No. 16-13548 (11th Cir. June 30, 2016);

In re: Wade Parker, No.16-15600 (11th Cir. Sept. 21, 2016); In re: Wade Parker,

No. 17-13566 (11th Cir. Sept. 12, 2017); In re: Wade Parker, No. 19-11094 (11th

Cir. Apr. 12, 2019). Then, in United States v. Davis, 139 S. Ct. 2319, 2336 (2019),

the Supreme Court invalidated the § 924(c) residual clause as unconstitutionally

vague. Parker petitioned this Court for leave to file a second or successive § 2255

motion, arguing that his Count 4 and Count 5 convictions should be vacated


                                         8
          USCA11 Case: 19-14943       Date Filed: 04/06/2021     Page: 9 of 17



because the supporting predicate may have qualified only under § 924(c)’s invalid

residual clause -- in particular, the jury may have used Count 1, conspiracy to

commit Hobbs Act robbery, as its supporting predicate. Hobbs Act conspiracy

does not qualify as a crime of violence predicate under the § 924(c)(3) elements

clause. See Brown v. United States, 942 F.3d 1069, 1075 (11th Cir. 2019). Since

the indictment, general verdict, and jury instructions left open the possibility that

the jury had relied on an invalid predicate offense to convict him of the § 924(o)

and (c) offenses, Parker argued that these convictions must be set aside. We

granted Parker’s application to file a successive § 2255 motion. The government

opposed Parker’s motion on both procedural default and merits grounds.

      The district court denied Parker’s petition. It held that since “the Hobbs Act

Conspiracy was inextricably intertwined with the drug trafficking charges in

Counts Two and Three,” “there is no reasonable likelihood that the jury based its

verdicts solely on the predicate Hobbs Act Conspiracy and not the two drug

trafficking predicates.” The district court explained that “it is clear that absen[t] a

strained interpretation of the jury’s verdict, the jury had to have found the drug

trafficking predicate acts.” The court nevertheless granted a certificate of

appealability because Parker had “made an appropriate showing on the issue of

whether the jury verdict indicates that his convictions on Counts Four and Five

were predicated on a drug trafficking crime.” Parker timely appealed.


                                           9
         USCA11 Case: 19-14943       Date Filed: 04/06/2021   Page: 10 of 17



                                         II.

      We affirm the district court because Parker cannot overcome the procedural

default of his claim and because even if he could, he suffered no harm from the

inclusion of an invalid predicate offense, Hobbs Act conspiracy, in his indictment

and jury instructions. Both conclusions follow from the same feature of Parker’s

case: the Hobbs Act conspiracy was inextricably intertwined with Parker’s

conspiracy and attempt to possess with intent to distribute cocaine (Counts 2 and

3), convictions Parker does not dispute are valid drug trafficking predicates for his

Count 4 and Count 5 convictions.


                                         A.

      The doctrine of procedural default bars Parker’s claim. Parker did not argue

during his original proceedings that his § 924(c) and (o) convictions must be

vacated because the § 924(c)(3)(B) residual clause was unconstitutionally vague.

He therefore procedurally defaulted this claim and may not obtain collateral review

unless he can either (1) show cause to excuse the default and actual prejudice from

the claimed error, or (2) show that he is actually innocent of the § 924(o)

conviction. Fordham v. United States, 706 F.3d 1345, 1349 (11th Cir. 2013).

      Parker advances (only) an actual innocence argument, but it fails to

persuade. Like the petitioner in Granda, 2021 WL 923282 at *10, Parker admits

that this argument, and his ability to overcome procedural default, rises and falls

                                          10
         USCA11 Case: 19-14943       Date Filed: 04/06/2021    Page: 11 of 17



with the merits of his claim that his Count 4 and 5 convictions are predicated on

the invalid predicate conviction for conspiracy to commit Hobbs Act robbery.

      We recently rejected a materially indistinguishable claim in Granda, and the

similarity between that case and Parker’s compels the same result here. It is

undeniable on this record that Parker’s valid drug trafficking predicates are

inextricably intertwined with the invalid Hobbs Act conspiracy predicate. The

evidence adduced at trial showed that Parker was a lead participant in a plan to rob

at gunpoint a stash house that held at least 15 kilograms of cocaine. See, e.g.,

Parker, 376 F. App’x at 8 (describing the UC’s testimony that Parker demonstrated

the method by which he and Foster would enter the house, which they knew at

least one armed man would be guarding). Agents found a firearm on the person of

a co-conspirator and another in a car in which Parker had ridden. Id. at 7. Based

on this robbery scheme, the jury found Parker guilty of each of three potential

predicate offenses -- conspiracy to rob the stash house and conspiracy and an

attempt to possess with intent to distribute the cocaine in the house. It is

inconceivable that the jury could have found that Parker conspired to, and did, use

and carry a firearm in furtherance of his conspiracy to rob the house (the invalid

predicate) without also finding at the same time that he did so in furtherance of his

conspiracy and attempt to obtain the cocaine in the same house (both valid

predicates). Cf. United States v. Cannon, 987 F.3d 924, 948 (11th Cir. 2021)


                                          11
         USCA11 Case: 19-14943       Date Filed: 04/06/2021      Page: 12 of 17



(“The cocaine the defendants were planning to rob from the narcotics traffickers

was the same cocaine they were planning to possess with the intent to distribute.

Undisputedly, the goal of the robbery scheme was to steal cocaine from a stash

house so they could then distribute it themselves. . . . No reasonable juror could

have found that [the defendants] carried their firearms in relation to the Hobbs Act

robbery conspiracy but not the cocaine conspiracy.”).

      Similarly, in Granda, we held that the jury could not have found that an

invalid Hobbs Act conspiracy predicate supported a § 924(o) conviction without

also finding that valid attempted robbery, attempted carjacking, attempted

possession of cocaine with intent to distribute, and conspiracy to possess cocaine

with intent to distribute predicates did so: each of the predicate offenses arose out

of the same plan to rob a cocaine stash truck. Granda, 2021 WL 923282 at *8,

*10. We observed that “[t]he objective of the robbery and the carjacking was the

same: to obtain and sell the multi-kilogram quantity of cocaine that was to be taken

by force from the truck. So the jury could not have concluded that Granda

conspired to possess a firearm in furtherance of his robbery conspiracy without

also finding at the same time that he conspired to possess the firearm in furtherance

of his conspiracy and attempt to obtain and distribute the cocaine, his attempt at

carjacking, and the attempt at the robbery itself.” Id. at *8.




                                          12
         USCA11 Case: 19-14943       Date Filed: 04/06/2021    Page: 13 of 17



      Parker does not point to anything in the trial record that would suggest the

jurors somehow distinguished between the alternative predicate crimes. Notably,

Parker’s position on this point is even weaker than Granda’s, who claimed that his

acquittal on a § 924(c) charge somehow indicated that the jury predicated his

§ 924(o) conviction on a Hobbs Act conspiracy predicate instead of on

“substantive” alternative predicates. Id. at *9. Unlike Granda, Parker was

convicted of both § 924(o) and (c) charges; he therefore cannot similarly argue it is

more likely that the jury predicated these convictions on a robbery conspiracy

offense than on the “substantive” drug trafficking offenses.

      To be sure, Parker’s jury instructions suffered from a defect not present in

Granda. On Count 4, the district court failed to instruct the jury that it had to

unanimously decide which predicate or predicates supported the conviction. Id. at

*9 (relying in part on a unanimity instruction to conclude “that the jurors did not

split into two camps, one of which found that Granda conspired to possess a

firearm in furtherance of one or more valid predicates while the other found

Granda conspired to possess a firearm only in furtherance of the Hobbs Act

conspiracy”). Thus, Parker argues that “less than twelve jurors could have

convicted based on use of the firearm during and in relation to the Hobbs Act

conspiracy, the Hobbs Act robbery or the drug trafficking crime.” But the record

makes clear that this did not happen. The predicate offenses were inextricably


                                          13
         USCA11 Case: 19-14943        Date Filed: 04/06/2021    Page: 14 of 17



intertwined so that if the jurors found one applicable -- which, given their guilty

verdicts on Counts 4 and 5, we know they did -- they had to reach the same

conclusion with respect to the others. See id. (even apart from the unanimity

instruction present in that case, the inextricability of Granda’s predicate offenses

suggested that the jurors did not split among predicates).

      Parker objects to reliance on the factual overlap among his predicate

offenses, but in support offers only a theory we rejected in Granda: that the

“categorical approach” applies and requires us to presume that his Count 4 and 5

convictions were predicated on the least serious of the potential predicates, which

he assumes is the Hobbs Act conspiracy charged in Count 1. The categorical

approach is “a method for determining whether a conviction under a particular

statute qualifies as a predicate offense under a particular definitional clause.”

Granda, 2021 WL 923282 at *13. Thus, in Granda, we declined to extend the

categorical approach to the distinct context of determining on which of several

alternative predicates a jury’s general verdict relied. Id. Granda also makes clear

that looking at the record to ascertain whether Parker has met his burden to show

that the jury relied solely on an invalid predicate is not judicial factfinding of the

sort held to violate the Sixth Amendment in Alleyne v. United States, 570 U.S. 99,

114–16 (2013). See Granda, 2021 WL 923282 at *13. Of course, Granda reached

this conclusion in the context of a harmless error determination, which represented


                                           14
           USCA11 Case: 19-14943     Date Filed: 04/06/2021    Page: 15 of 17



a conclusion of law rather than fact. Id. But the Alleyne question here is not

meaningfully different. To evaluate Parker’s actual innocence claim, we must

examine the record to discern what facts the jury already found. We need not, and

do not, find any new facts that aggravate Parker’s punishment in violation of

Alleyne.

      Nor, contrary to Parker’s argument, does In re Gomez, 830 F.3d 1225, 1228

(11th Cir. 2016) -- which held that a petitioner in a similar case had made the

prima facie showing necessary for permission to file a second or successive § 2255

motion -- “stand for the proposition that a court may not inquire as to which of

several alternative predicates actually supplied the basis for a § 924(c) (or (o))

conviction or that a court is constrained to assume the verdict rested on the least

culpable predicate offense.” Granda, 2021 WL 923282 at *13. Parker’s appeal to

the categorical approach thus misses the mark, and he cannot show actual

innocence.

      Parker does not argue that he can excuse his procedural default under the

cause and prejudice standard, nor could he. Granda held that a vagueness-based

challenge to the § 924(c)(3)(B) residual clause was not sufficiently novel to

establish cause, and the inextricability of Parker’s valid and invalid predicate

offenses would prevent him from showing prejudice. 2021 WL 923282 at *7–10.




                                          15
         USCA11 Case: 19-14943        Date Filed: 04/06/2021    Page: 16 of 17



                                          B.

      Even if Parker could overcome procedural default, he could not prevail on

the merits of his claim. For the same reason Parker cannot show actual innocence -

- the jury could not have found that Parker’s gun use or gun conspiracy was

connected to his conspiracy to rob the stash house without also finding that they

were connected to his conspiracy and attempt to possess with intent to distribute

the cocaine he planned to rob from the same stash house -- the inclusion of an

invalid predicate offense in the indictment and jury instructions was harmless.

There is no real possibility that Parker’s Count 4 and Count 5 convictions rested

solely on the invalid Hobbs Act conspiracy predicate. See Davis v. Ayala, 576

U.S. 257, 267–68 (2015) (internal quotation marks and citations omitted) (“[R]elief

is proper [on collateral review] only if the . . . court has grave doubt about whether

a trial error of federal law had substantial and injurious effect or influence in

determining the jury’s verdict. There must be more than a reasonable possibility

that the error was harmful.”); Granda, 2021 WL 923282 at *10–11.

      We held as much on materially similar facts in Granda. Id. at *11. Rather

than attempting to distinguish Granda on its facts with respect to harmless error,

Parker argues that we should not follow Granda because it conflicts with our

earlier decision in Parker v. Sec’y for Dep’t of Corr., 331 F.3d 764, 778–79 (11th

Cir. 2003) (holding that, in the context of a general verdict, “error with respect to


                                           16
         USCA11 Case: 19-14943        Date Filed: 04/06/2021     Page: 17 of 17



one independent basis [for the verdict] is not rendered harmless solely because of

the availability of another independent basis where it is impossible to say on which

basis the jury’s verdict rests”). But Granda directly addressed Parker and held that

under the Supreme Court’s intervening decision in Hedgpeth v. Pulido, 555 U.S.

57, 58, 62 (2008) (per curiam), the harmless error inquiry must involve a “look at

the record to determine whether the invalid predicate actually prejudiced the

petitioner -- that is, actually led to his conviction -- or whether the jury instead (or

also) found the defendant guilty under a valid theory.” 2021 WL 923282 at *12.

As we have explained, the record in this case makes clear that if the jury relied on

the invalid Hobbs Act conspiracy predicate, it also relied on the valid drug

trafficking predicates. The inclusion of Hobbs Act conspiracy as a potential

predicate was therefore harmless.

      Thus, even if Parker could overcome his procedural default -- and as we see

it, he cannot -- he could not prevail on the merits because he did not suffer harm.

We AFFIRM.




                                           17